               Case 20-15634-EPK         Doc 28      Filed 08/31/20     Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                SOUTHERN DISTRICT OF FLORIDA (WEST PALM BEACH)

                                              CASE NO. 20-15634-EPK
                                              CHAPTER 7



In re:

HECTOR DOMINGUEZ,
YANELIS LLANES,
Debtor(s).

                       MOTION FOR LEAVE TO WITHDRAW

The undersigned attorney hereby requests that this Court grant permission to withdraw as
attorney of record for the clients, HECTOR DOMINGUEZ AND YANELIS LLANES, and
would state as follows:

        1.      An impasse has been reached in the handling of the case, making it impossible for
the clients and attorney to continue to work cooperatively on the case.

         2.     The clients will not be prejudiced if the undersigned is permitted to withdraw.

       3.       The clients can receive all further pleadings and correspondence at the following
address:

                Hector Dominguez and Yanelis Llanes
                12254 70 Place North
                West Palm Beach, FL 33412
                786-261-4797
                e-mail: hectico911@gmail.com

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on those
parties listed below via the manner stated.
         Dated: August 31, 2020.
                                               //s/ Jorge L. Gonzalez
                                               Jorge L. Gonzalez, Esq.
                                               Attorney for Debtor
                                               3785 NW 82 Avenue, Suite 403
                                               Doral, FL 333166
                                               Ph: 305-227-4700
                                               Fax: 305-227-7444
                                               FBN: 0946516
                                               e-mail: jlglawyer@gmail.com
      Case 20-15634-EPK       Doc 28   Filed 08/31/20   Page 2 of 2


Via Electronic Notice:
Hector Dominguez and Yanelis Llanes
e-mail: hectico911@gmail.com

Via Electronic Notice:
Nicole Testa Mehdipour, Trustee
nicolen@ntmlawfirm.com

Via Electronic Notice:
Arturo L. Arca, Esq.
arturo@tremblylaw.com

Via Electronic Notice:
Trembly Law Firm
service@tremblylaw.com
